PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
OSAWA et al.
Application No. 16/828,670
Filed: 24 Mar 2020
For: ELECTRIC POWER WORK DEVICE
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed April 7, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on June 9, 2020. A Notice of Abandonment was mailed on December 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of each independent claim in excess of three (3) fee of $960.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Office of Patent Application Processing for appropriate action in the normal course of business on the reply received April 12, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET